

117 S2695 IS: Justice Safety Valve Act of 2021
U.S. Senate
2021-08-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2695IN THE SENATE OF THE UNITED STATESAugust 10, 2021Mr. Paul (for himself and Mr. Leahy) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to prevent unjust and irrational criminal punishments.1.Short titleThis Act may be cited as the Justice Safety Valve Act of 2021.2.Authority to
 impose a sentence below a statutory minimumSection 3553 of title 18, United States Code, is amended—(1)by redesignating subsection (g) as subsection (h); and(2)by inserting after subsection (f) the following:(g)Authority To impose a sentence below a statutory minimum To prevent an unjust sentence(1)General ruleNotwithstanding any provision of law other than this subsection, the court may impose a sentence below a statutory minimum if the court finds that it is necessary to do so in order to avoid violating the requirements of subsection (a).(2)Court to give
 parties noticeBefore imposing a sentence under paragraph (1), the court shall give the parties reasonable notice of the court’s intent to do so and an opportunity to respond.(3)Statement in
 writing of factorsThe court shall state, in the written statement of reasons, the factors under subsection (a) that require imposition of a sentence below the statutory minimum.(4)Appeal rights
 not limitedThis subsection does not limit any right to appeal that would otherwise exist in its absence..